DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “between 30 degrees and 60 degrees”, and the claim also recites “between 40 degrees and 50 degrees” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 2010033992 A).
With regards to claim 1, Hashimoto discloses an X-ray tube comprising: an anode 4 for emitting X-rays, the anode having a target surface 5; a cathode 2 comprising an emission loop for emitting electrons, wherein the emission loop extends around an axis that passes through the anode [0025], and the anode and the cathode are spaced apart from one another along the axis (Figs. 1-3); and an electron beam guide 3 configured to cause electrons emitted by the emission loop to irradiate an area of the target surface of the anode [0029], wherein the area of the target surface irradiated by electrons is enclosed by a single boundary 9 [0029, 0033].
With regards to claim 2, Hashimoto discloses a first wall portion 3 between the anode 4 and the emission loop 2, wherein the first wall portion comprises a ring that extends around the axis [0025].

With regards to claim 4, Hashimoto discloses wherein the ring comprises an inclined outer surface which faces the emission loop, and the outer surface is inclined with respect to the axis so as to define an angle of 40 degrees [0036-0037].
With regards to claim 5, Hashimoto discloses wherein the outer surface of the first wall portion defines a frustoconical surface centered around the axis (Fig. 1).
With regards to claim 8, Hashimoto discloses wherein the perimeter of the emission loop is larger than the perimeter of the target surface of the anode (Fig. 1).
With regards to claim 9, Hashimoto discloses a second wall portion 11 which extends around the axis, wherein the emission loop is arranged between the first wall portion and the second wall portion, and the second wall portion comprises an inclined inner surface that defines a tapered volume that tapers along the axis in a direction away from the anode, from the target surface of the anode (Fig. 1).
With regards to claim 10, Hashimoto discloses a window 6 for allowing X-rays to exit the X-ray tube, wherein the anode, the emission loop, and the window are spaced apart along the axis (Fig. 1).
With regards to claim 11, Hashimoto discloses a third wall portion (vertical annular portion of envelope 11), wherein the third wall portion is annular, and the axis extends through the center of the annulus (Fig. 1).
With regards to claim 12, Hashimoto discloses wherein the annulus comprises an inner surface that faces the anode (upper horizontal portion of envelope 11 containing window 6), wherein the inner surface extends in a plane parallel target surface of the anode (Fig. 1).

With regards to claim 15, the claim X-ray tube is suggested by the claims above and is therefore rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.

With regards to claim 7, Hashimoto does not teach the recited angle. However, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hashimoto with the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art, in order to provide a desired trajectory. In re Aller, 105 USPQ 233.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Filmer (US 20100150315 A1).
With regards to claim 14, Hashimoto does not teach the claimed cathode. However, Filmer teaches such cathodes were already known (See Claim 1) in the art. Substituting the cathode taught by Hashimoto with the cathode taught by Filmer would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884